Per Curiam.
The witness, Andrews, as owner of the v , was directly interested; and if a witness is interested in ever so small a part of the demand, he is inct. The least degree of interest will disqualify a witness. The plaintiff claimed the whiskey, as well as damages for the detention; and the verdict must have included the whiskey. To allow a witness to testify as to part of a demand, when he is interested in another part, is dangerous and cannot be allowed. The judgment must, therefore, be reversed.
Judgment reversed.